Case 1:19-cv-01080-RM-MEH Document 72 Filed 01/27/20 USDC Colorado Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01080-RM-MEH

  POPSOCKETS, LLC

         Plaintiff,

  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX, and
  JOHN DOES 1-10, individually and as corporate entities,

         Defendants.


                                         MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on January 27, 2020.

          Despite this Court’s instruction on December 27, 2019,1 Defendant Bradley Wilcox has sent
  to the Court improper email communications on January 24, 2020 and January 25, 2020. The Court
  reminds the parties that it is not permitted to receive communications from any party regarding the
  case unless otherwise ordered (i.e., communications are permitted with the parties for the purpose
  of scheduling a conference). See D.C. Colo. LCivR 77.2.




         1
           After receiving an email communication from Mr. Wilcox seeking “relief” in the form of
  an answer to a question regarding this case, the undersigned informed Mr. Wilcox on December 27,
  2019 that “Judge Hegarty (including his staff) does not accept communications by the parties unless
  otherwise requested or ordered. Please see D.C. Colo. LCivR 77.2 (‘Unless otherwise ordered, a
  party to or an attorney in a proceeding shall not communicate directly about the proceeding in any
  manner with a judicial officer assigned to the proceeding.’).”
